Citation Nr: 1711476	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2016, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.


FINDING OF FACT

A left ear hearing loss disability was noted on the Veteran's entrance examination, and the most probative evidence shows that his preexisting left ear hearing loss was not aggravated by service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board in March 2016, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that action requested in the prior remand has been undertaken.    In a June 2016 letter, VA asked the Veteran to identify any treatment providers who conducted a hearing test or treated the Veteran for hearing loss in the 1970's and 1990's.  In a response received later that month, the Veteran indicated that he did not have any additional evidence to submit.  Additionally, a supplemental opinion addressing aggravating of a preexisting condition was obtained in June 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis

Service connection may be established for a disability resulting from disease or   injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring     a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153.  A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where a preexisting condition was noted upon entry into service, the veteran has the burden of showing that the preexisting condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).      If the veteran establishes worsening in service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left ear hearing loss meeting the definition of a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Accordingly, the first criterion for establishing service connection has been met.  

The Veteran asserts that his current left ear hearing loss was caused or aggravated by acoustic trauma related to his combat service in Vietnam.  During the March 2016 Board hearing, the Veteran testified that he first noticed a decrease in his hearing ability in the early 1970's, around the time of his discharge from active duty.  He also stated that he underwent a hearing test in the early 1970's and    several more since then, but he could not remember where they were conducted.  

The record shows that the Veteran underwent a pre-induction examination in April 1969, which included audiological testing.  The audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
15
40

As the pure tone threshold in the left ear was 40 decibels at 4000 Hertz, a preexisting left ear hearing loss disability was shown on clinical examination at the time of the Veteran's entrance into active duty.  See 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016).  Therefore, in order to establish service aggravation, the Veteran has the burden of showing that his preexisting left ear hearing loss worsened during that period of service.  See Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 235 n. 6.

Service treatment records show no complaints of or treatment for hearing loss during service.  An audiogram performed upon the Veteran's separation from service in December 1970 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
10

Post-service treatment records show no complaints of or treatment for hearing loss until July 2006, at which time the Veteran reported that his hearing was slowly decreasing, and he believed it was caused by explosions while serving in the Army.  

The Veteran underwent a VA examination in March 2010, during which he reported a history of exposure to mortar fire while serving in Vietnam and Cambodia.  He also reported post-service occupational and recreational noise exposure from operating heavy equipment, hunting, riding motorcycles, and loud music, but noted that he  wore hearing protection while working and hunting.  The examiner opined that the Veteran's hearing loss was less likely related to in-service noise exposure because    the Veteran's hearing was normal upon his discharge from active duty, and the Veteran had a history of post-service noise exposure.

In May 2015, the Veteran submitted the following opinion from a private audiologist:

[The Veteran] presents with a high frequency hearing loss which is worse in the left ear, and constant bilateral tinnitus.  This configuration is textbook noise damage, particularly from rifle fire where the barrel is closer to the left ear.  [The Veteran] has no history of recreational or occupational noise exposure without hearing protection, no complicating medical conditions, and no family history of otologic dysfunction or disease.  Given the above, and after reviewing [the Veteran's] service records, it is my opinion that his hearing loss and tinnitus are extremely likely the result of hazardous noise exposure during military service.

In June 2016, a VA examiner reviewed the evidence of record and opined that the Veteran's preexisting left ear hearing loss did not increase in severity during service and was not permanently worsened by in-service noise exposure.  In support of this, the examiner explained that the Veteran's hearing did not undergo a significant threshold shift during service, and therefore, the medical evidence demonstrates  that the Veteran did not sustain a hearing injury during service.  The examiner indicated that any subjective reports of decreased hearing ability during service were contradicted by the audiological evidence of record.  The examiner also cited and discussed scientific studies indicating that delayed onset hearing loss due to noise exposure is unlikely to occur.  

The Board assigns no probative value to the opinions of the March 2010 VA examiner and the May 2015 private audiologist, as neither addresses the Veteran's preexisting left ear hearing loss and whether it was worsened by service.  Thus, they are not probative of whether the Veteran's preexisting left ear hearing loss disability was aggravated by service.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  

The Board finds the June 2016 opinion of the VA examiner to be highly probative,    as the examiner reviewed the evidence of record and provided a reasoned medical explanation, which included citations to medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his left ear hearing loss was caused or aggravated by service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the question of whether a hearing loss disability was permanently worsened by noise-exposure is not a matter capable of lay observation and requires medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service were indicative of a permanent worsening of the underlying condition is also a matter that also requires medical expertise to determine.  See, e.g. Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left ear hearing loss is not competent medical evidence.  The Board affords significantly greater probative weight to the opinion of the 2016 VA examiner.

In summary, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for left ear hearing loss is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for left ear hearing loss, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


